Exhibit 99.1 Suncor Energy and Petro-Canada cancel annual meetings and schedule annual and special meetings CALGARY, April 2, 2009 – Suncor Energy Inc. (“Suncor”) (TSX/SU; NYSE/SU) and Petro-Canada (“Petro-Canada”) (TSX/PCA; NYSE/PCZ) today announced that the Suncor annual meeting scheduled for 10:30 a.m. (MDT) on Thursday, April 23, 2009 has been cancelled and the Petro-Canada annual meeting scheduled for 11:00 a.m. (MDT) on Tuesday, April 28, 2009 has been cancelled. The annual meeting of Suncor has been combined with a special meeting to consider the amalgamation by way of an arrangement of Suncor and Petro-Canada. This annual and special meeting of Suncor shareholders will be held at 1:00 p.m. (MDT) on Thursday, June 4, 2009 in the Wildrose Ballroom at the Sheraton Suites Eau Claire at 255 Barclay Parade S.W., Calgary, Alberta. The annual meeting of Petro-Canada has also been combined with a special meeting to consider the amalgamation by way of an arrangement of Petro-Canada and Suncor.
